    Case 1:20-cv-07178-RMB Document 2 Filed 06/26/20 Page 1 of 4 PageID: 46


NOT FOR PUBLICATION

                       UNITED STATES DISTRICT COURT
                          DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

SAMUEL ZEV JURAVEL,                 :     CIV. NO. 20-7178(RMB)
                                    :
                  Petitioner        :
                                    :
       v.                           :           OPINION
                                    :
UNITED STATES OF AMERICA,           :
                                    :
                  Respondent        :

BUMB, District Judge

      On June 12, 2020, Petitioner Samuel Zev Juravel, a prisoner

confined in the Federal Correctional Institution in Fort Dix, New

Jersey, filed a petition for writ of habeas corpus under 28 U.S.C.

§ 2241. 1 This matter is now before the Court for screening pursuant

to Rule 4 of the Rules Governing Section 2254 Cases in the United

States District Courts (“Habeas Rules”), which provides that the

Court shall dismiss the petition if it “plainly appears from the

petition and any attached exhibits that the petitioner is not

entitled to relief ….” Rule 4 is applicable to petitions brought

under 28 U.S.C. § 2241, pursuant to Rule 1, scope of the rules.




1 The United States of America is not a proper respondent to the
petition for writ of habeas corpus under 28 U.S.C. § 2241. See
Rumsfeld v. Padilla, 542 U.S. 426, 435 (2004) (“in habeas
challenges to present physical confinement-“core challenges”-the
default rule is that the proper respondent is the warden of the
facility where the prisoner is being held….”))
     Case 1:20-cv-07178-RMB Document 2 Filed 06/26/20 Page 2 of 4 PageID: 47


I.      THE PETITION

        Petitioner alleges that he suffers chronic medical conditions

that put him at serious risk if he contracts the COVID-19 virus,

the spread of which is poorly controlled at FCI Fort Dix due to

limited testing. (Pet., Dkt No. 1 at 3-4.) Petitioner further

alleges     that    he   has   attempted    to   exhaust    his    administrative

remedies     seeking     home    confinement     under     the    CARES   Act    and

compassionate release under the First Step Act, but his requests

have been denied for administrative reasons. (Pet., Dkt No. 1 at

5-6.) Petitioner claims exhaustion is futile based on the responses

to his remedy requests and the emergency nature of relief that he

seeks to protect his health and safety. (Id. at 6-9.)

        Petitioner also asserts jurisdiction under 28 U.S.C. § 2241

based on his allegations that conditions at FCI Fort Dix violate

the Eighth Amendment. (Id. at 10-13.) Petitioner alleges that the

inability to social distance and the movement of staff and inmates

between     the    compounds    put   his   health   at    serious   risk   if    he

contracts the COVID-19 virus. (Id. at 12-13.) Petitioner alleges

staff at FCI Fort Dix are deliberately indifferent to the threat

to his health and safety because they ignore the protocols put in

place to stop the spread of the virus. (Id. at 13.) He alleges

infected inmates are housed with healthy inmates, hand sanitizers

are not replenished, and even staff who move from the quarantine

unit to regular housing units do not wear their masks. (Id.) For

relief, Plaintiff seeks release to home confinement. (Id. at 14.)
    Case 1:20-cv-07178-RMB Document 2 Filed 06/26/20 Page 3 of 4 PageID: 48


II.    DISCUSSION

       First, this Court lacks jurisdiction to grant Petitioner

compassionate release, which he may seek from his sentencing court

under 18 U.S.C. § 3582(c)(1)(A), as amended by the First Step Act.

See United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020). 2

Second, this Court lacks jurisdiction to address Petitioner’s

Eighth Amendment conditions of confinement claim in a § 2241 habeas

petition. Wragg v. Ortiz, No. CV 20-5496 (RMB), 2020 WL 2745247,

at *15 (D.N.J. May 27, 2020) (quoting Cardona v. Bledsoe, 681 F.3d

533, 536 (3d Cir. 2012)). If Petitioner wishes to bring a suit

about conditions of confinement, he may do so in a civil rights

action,     after    exhausting    administrative      remedies    that    are

available to him. See 42 U.S.C. § 1997e(c)(1).

       Third, Petitioner attached to his petition the BOP’s denial

of his request for relief under the CARES Act, which states the

reason for denial was that Petitioner was convicted of a sex

offense. (Pet., Ex. B, Dkt. No. 1-1 at 4.) Commission of a sex

offense renders a prisoner ineligible for home confinement under

the CARES Act. See March 26 and April 3, 2020 Attorney General

Memoranda to the Director of Bureau of Prisons. 3 In his petition,

Petitioner    does   not   challenge   the   BOP’s   finding   that   he   was




2 It appears that Petitioner was sentenced in the United States District Court,
Northern District of Alabama. See United States v. Juravel, 06cr-126-LSC(N.D.
Ala.). Available at www.pacer.gov.

3 Available at
https://www.bop.gov/resources/news/20200405_covid19_home_confinement.jsp
(lasted visited June 24, 2020).
  Case 1:20-cv-07178-RMB Document 2 Filed 06/26/20 Page 4 of 4 PageID: 49


convicted of a sex offense. Therefore, Petitioner has not raised

any basis for relief under the CARES Act. The Court will dismiss

the petition without prejudice.



An appropriate Order follows.



Date:   June 26, 2020                   s/Renée Marie Bumb
                                        RENÉE MARIE BUMB
                                        United States District Judge
                                    3
